Title: From George Washington to James Anderson, 18 August 1796
From: Washington, George
To: Anderson, James


        
          Mr Anderson
          City of Washington
            18th Augt 1796
        
        In Passing through Alexandria yesterday, on my way to Philadelphia, I saw Colo. Fitzgerald, who informed me of a letter he had received from you in consequence of one which Doctr Stuart had written to his relation, Mr Fitzhugh of Stafford. It might have promoted both our views, if you had come immediately to my house upon the receipt of that letter, as more satisfaction would have resulted from the conversation of an hour or two, than from all the letters that can be written on the subject.
        As this however was not the case, and as I shall not be at Mount Vernon again until the latter end of next month, and consequently cannot see you sooner; I will be candid, & explicit in what I am going to say to you; from whence, and your answer, some opinion may be formed of the probability of our mutual expectations being answered.
        Mr Pearce who at present looks after my business is a person with whose management I am very well pleased. He is a man of property; of great integrity; very great industry; and much experience in the superintendence of a large concern; having been the manager of one for a Gentn on the E.⟨S.⟩ fifteen or 18 years, before he came to me. In consideration of these qualifications, & on acct of my being absent from home, when a confidential character was peculiarly necessary for my concerns I agreed to give him as an inducement to remove from the Eastern Shore & on acct of his established character as an expd Manag⟨er⟩ One hundred Guineas a year—although a hundred pounds (Virga money curr[enc]y) was the most I had ever given before. He superintends all my concerns, which appertain to the Estate of Mount Vernon; consisting besides Tradesmen of four large Farms, and the Mansion house farm, the last of which (though not much is raised at it) is not the least troublesome part of his

duty in ⟨illegible⟩—At and over each of these seperate farms & workmen there is as good an Overseer as has been in the power of the superintended to procure, to reside constantly on their respective farms &ca & to obey his orders.
        This, in general, is the outline of the business—to detail the particular parts, would be tedious, & to a man of experience would be unnecessary. I am altogether in the farming & mead-owing line; the last of which I have much grds propr for & want to encreas them considerably.
        I will now tell you frankly what kind of a person I must engage to conduct my business well. Besides being sober, & a man of integrity, he must possess a great deal of activity and firmness, to make the under Overseers do their duty strictly. He must be a man of foresight & arrangement; to combine & carry matters on to advantage; & he must not have these things to learn after he comes to me. He must be a farmer bred—and understand it in all its parts. I would wish him too to understand grazing—& particularly the care & management of Stock. How to Ditch—Hedge &ca—and how to conduct a Dairy.
        Now let me request you to declare truly, whether from practice the matters here detailed are, or could soon be made familiar to you—designating those which you have a competent practical knowledge of, from those which you may be less perfect in. A letter put into the Post office at Fredericksburgh—directed to me in Philadelphia, will be certain of arriving safe, and may enable me to say something more decisive to you in my next, by way of reply to your answer to this letter.
        I ought to have added, that the only cause of Mr Pearce’s leaving my business is, an increasing Rheumatic affection which he says will not allow him to discharge his duty as he conceives he ought; for which reason, and thinking it the part of an honest man to retire. He has, at one of my farms a good dwelling house pleasantly situated; & every thing comfortably about him. I am—Your Hble Servt
        
          G. Washington
        
      